DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.
Applicant’s election without traverse of the invention of Group II and the embodiment of Species S: Figs. 47-49 in the reply filed on 7 December 2021 is acknowledged.

Information Disclosure Statement
Certain references cited on each information disclosure statement filed 9 January 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the same reasons as in the parent application, “there is no apparent relevance or statement provided, the number was incorrect/unidentifiable, or there was a typographical error. If any such typographical error was easily understood, the Examiner has corrected the error herein.” It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  

  Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title (“An insect trap…”); 2) uses phrasing which can be implied (“…is provided.”); 3) uses phrasing and construction reserved for claims (“configured” .  Correction is required.  See MPEP § 608.01(b).

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 & 17 recite the limitation “the rear housing” and Claim 16 recites the limitation “the front housing;” there is insufficient antecedent basis for these limitations in each claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “a width from 20 mm to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, 10, 12, & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 26-30 of U.S. Patent No. 10,568,314 in view of Demarest et al. (US 5722199). Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 7 of the instant disclosure, Claim 1 of US 10,568,314 discloses an insect trap portion (starting in lines 2-5) capable of removably engaging a base portion having a lighting element (the trap portion is capable of removable engagement with the base portion of lines 6-13 via the snap protrusion of lines 18-22 and as described in lines 14-17), comprising: 
a front enclosure (the enclosure with the divider therein would provide the front and rear enclosures, lines 23-28); 
a rear enclosure (the enclosure with the divider therein would provide the front and rear enclosures, lines 23-28); 

a snap recess (lines 19-20).
U.S. Patent No. 10,568,314 is silent to a first opening configured to admit an insect into the front enclosure.
Demarest et al. disclose an insect trap (title, disclosure) further comprising a multitude of openings in a trap portion capable of admitting an insect into the interior (openings in grid 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the trap portion of US 10,568,314 with openings through the front as taught by Demarest, in order to accept insects into the structure which is intended to trap them.
For Claim 9, claim 30 of US 10,568,314 discloses wherein the divider is transparent or translucent and wherein the adhesive is transparent or translucent.
For Claim 10, claim 29 of US 10,568,314 discloses wherein the adhesive is coated on the divider.
For Claim 12, claim 27 of US 10,568,314 discloses wherein front enclosure is enclosed by a front housing and the rear enclosure is enclosed by a rear housing.
For Claim 19, claim 28 of US 10,568,314 discloses wherein the insect trap portion further comprises an insect attractant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 10-13, & 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Kunze et al. (US 5915948), hereinafter referred to as “Kunze.”
For Claim 7, Kunze discloses an insect trap portion (collectively, elements 16 & 18 of Kunze are capable of trapping insects, as defined by the claim below) capable of removably engaging a base portion having a lighting element (note that the base portion is not required to meet the current claim construction), comprising: 
a front enclosure (formed between insect immobilizer 18 & front cover 16b); 
a rear enclosure (at least partially enclosed by sides 16b & insect immobilizer 18); 
a divider (18) comprising an adhesive for trapping insects (Column 6, lines 1-14), wherein the divider separates the insect trap portion into the front enclosure and the rear enclosure (as illustrated in Figures 3 & 4); 
a first opening configured to admit an insect into the front enclosure (the opening formed at the back of 16 serves to allow insects to enter the insect trap, and thus either enclosure); and 
a snap recess (either: the pair of tabs 17a & 17b OR the pair of slits 18a & 18b).
For Claim 8, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein the snap recess (tabs 17a & 17b) has a proximal portion (the outdent shoulder 
For Claim 10, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein the adhesive is coated on the divider (Col. 6, lines 1-14).
For Claim 11, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein the divider is substantially planar (Fig. 3).
For Claim 12, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein front enclosure is enclosed by a front housing (16) and the rear enclosure is enclosed by a rear housing (16b).
For Claim 13, Kunze discloses the insect trap portion of claim 12, and Kunze further discloses wherein the snap recess is located on the front housing (tabs 17a & 17b originate from the front cover 16, meeting the claim limitation).
For Claim 17, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein an inside surface of the rear housing is concave (16b, Fig. 3).
For Claim 18, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein the adhesive is applied as a coating (“applied as a coating” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See 
For Claim 19, Kunze discloses the insect trap portion of claim 7, and Kunze further discloses wherein the insect trap portion further comprises an insect attractant (Col. 3, lines 48-56).

Claims 7, 9-12, 15, 16, & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Emerson, Jr. (US 3023539), hereinafter referred to as “Emerson.”
For Claim 7, Emerson discloses an insect trap portion (insect trap 17) capable of removably engaging a base portion having a lighting element (note that the base portion is not required to meet the current claim construction; however, during assembly, the light 27 is attached to the frame via socket 26), comprising: 
a front enclosure (24); 
a rear enclosure (frame 10); 
a divider (52) comprising an adhesive for trapping insects (56), wherein the divider separates the insect trap portion into the front enclosure and the rear enclosure (Fig. 1); 
a first opening (33) configured to admit an insect into the front enclosure (Fig. 1); and 
a snap recess (track 21 & 22).
For Claim 9, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses wherein the divider is transparent or translucent (window 53 is transparent) and wherein the adhesive is transparent or translucent (as discussed in Col. 3, lines 22-34, light shines through the bottom window panel, and the adhesive applied thereto, such that the light travels out of the trap. Thus, the adhesive must be at least translucent).

For Claim 11, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses wherein the divider is substantially planar (Fig. 1).
For Claim 12, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses wherein the front enclosure is enclosed by a front housing (24) and the rear enclosure is enclosed by a rear housing (10).
For Claim 15, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses further comprising a second opening or window formed in a bottom surface of the rear housing (note that frame 10 is open at the bottom).
For Claim 16, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses wherein the first opening (33) is formed in the front housing (24, Fig. 1).
For Claim 18, Emerson discloses the insect trap portion of claim 7, and Emerson further discloses wherein the adhesive is applied as a coating over a front surface of the divider (56 is applied on the inside surface of the panel 52, window 53, Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Wu (US 20060107583).
For Claim 9, Kunze discloses the insect trap portion of claim 7.
Kunze is silent to wherein the divider is transparent or translucent and wherein the adhesive is transparent or translucent.
Wu, like prior art above, teaches an insect trap (title, disclosure) further comprising a transparent or translucent glue layer (54) provided on a transparent support (53, [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the insect immobilizer 18 of Kunze with transparency as taught by Wu, in order to provide a more ambient light source, for aesthetic purposes, for example.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze.
For Claim 14, Kunze discloses the insect trap portion of claim 12, and Kunze further illustrates wherein the front housing and the rear housing are formed by injection molding or thermoforming (as reasonably gleaned from Figs. 2 & 3, 16 and 16b and “stable plastic material” as discussed in Col. 5, lines 17-25; however, it is noted that “formed by injection molding or thermoforming” is a product-by-process limitation. Even though product-by-process claims are 
Kunze is silent to wherein the front housing and the rear housing are joined together by glue or ultrasonic welding.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to separate the components of the cover 16 & 16b and then fasten them together via glue or ultrasonic welding, in order to provide the same overall housing as illustrated in Figs. 2 & 3, Kunze, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by or, in the alternative, under 35 U.S.C. 103 as obvious over Kunze.

    PNG
    media_image1.png
    608
    451
    media_image1.png
    Greyscale
For Claim 20, Kunze discloses the insect trap portion of claim 7, wherein the insect trap portion has a width from 20 mm to 200 mm and a height from 20 mm to 200 mm (wherein the device is disclosed with “the side(s) 16b of hood 16 can be as close to mounting surface 100 as one inch or even closer,” For purposes of clarity, assume an inch. When compared to the depth of the device as illustrated in Fig. 4, appears to make the depth ~7.25 inches or 184 mm, meeting the claimed range; note that, since the cover 16 is circular, the width and the height would be the same measurement.) and a depth from 5 mm to 80 mm (wherein the device is disclosed with “the side(s) 16b of hood 16 can be as close to mounting surface 100 as one inch or even closer,” which, when compared to the depth of the device as illustrated in Fig. 4, appears to make the depth ~2.5 inches or 63.5 mm, meeting the claimed range), preferably a width from 20 mm to 130 mm and a height from 20 mm to 130 mm and a depth from 5 mm to 50 mm.
If Applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the device with a width in the range of 20-200mm, height in the range of 20-200mm, and depth in the range of 5-80mm, in order to appeal to a consumer’s aesthetic taste, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in addition to the prior art filed in the parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643